Citation Nr: 0621619	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  06-15 910	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals prior determination 
that the veteran is not entitled to recognition as a former 
Prisoner of War (POW) for VA purposes involves clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty in 
beleaguered status from December 8, 1941, to April 8, 1942, 
in recognized guerrilla service from August 2, 1944, to 
April 1, 1945, and in regular Philippine Army service from 
April 2, 1945, to April 9, 1945.

2.  The veteran's motion for revision of a Board decision 
based on clear and unmistakable error did not specify the 
date of the Board decision to which the motion relates. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2005).



The veteran's motion for CUE did not specify the date of the 
Board decision to which the motion relates.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(a) (2005), the motion is 
dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



